EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Lohse on May 5, 2022.
The application has been amended as follows: 
As per Claim 1. (Currently Amended) A system, comprising:
a user computer system having a display that interfaces with a computer system and displays a purchasable item to a purchaser, the purchasable item having a monetary price and a carbon price, the carbon price having a value corresponding to a number of kilograms of carbon dioxide emitted during a manufacturing and use of the purchasable item;
a carbon cost computer system separate from the computer system that determines the carbon price of the purchasable item;
the computer system having a processor and a plurality of instructions executed by the processor that is configured to:
receive a transaction, communicated from the user computer system, in which the purchaser chooses to purchase the purchasable item;
debit, in response to the received transaction, the monetary price of the purchasable item from an account of the purchaser; and
debit, in response to the received transaction, the carbon price of the purchasable item from a carbon account of the purchaser linked to the account of the purchaser, wherein the carbon account receives a yearly allocation of carbon credits.
As per Claim 2. (Original) The system of claim 1, wherein the processor is further configured to determine, in response to the received transaction, that the purchaser does not have a number of carbon credits in the carbon account of the purchaser to cover the carbon price of the purchasable item, purchase, on a carbon exchange connected to the computer system, the number of carbon credits to cover the carbon price of the purchasable item and debit, for the purchased carbon credits, the account of the purchaser.
As per Claim 3. (Currently Amended) The system of claim 1, wherein the account of the purchaser is cash and wherein the processor is further configured to present the monetary price and a cash monetary price of the carbon price carbons to the purchaser for the purchasable item and charge, in response to the received transaction, the monetary price of the purchasable item and the cash monetary price of the carbon price carbons to the purchaser.
As per Claim 4. (Original) The system of 1, wherein the processor is further configured to determine a monetary surcharge for the purchasable item for the purchaser at a particular consumption level.
As per Claim 5. (Original) The system of claim 4, wherein the processor is further configured to add an additional monetary surcharge to the carbon price of the purchasable item for the purchaser when the purchaser is at a higher consumption level.
As per Claim 6. (Original) The system of claim 2, wherein the processor is further configured to sell, on the carbon exchange, a number of unused carbons by an individual and receive a monetary price for each unused carbon.
As per Claim 7. (Original) The system of claim 1, wherein the purchasable item is a product or a service.
As per Claim 8. Cancelled.
As per Claim 9. (Currently Amended) The system of claim 1, wherein the processor is further configured to determine that the carbon account of the purchaser is not associated to the  account of the purchaser and charge, in response to the received transaction, the monetary price of the purchasable item and a the monetary price of the carbon price carbons to the purchaser.
As per Claim 10. (Original) The system of claim 1, wherein the account of the user is linked to a card and wherein the processor is further configured to receive debit information for the card from a point of sale device.
As per Claim 11. (Currently Amended) A method comprising:
determining, by a carbon cost computer system, a carbon price of a purchasable item, the carbon price having a value corresponding to a number of kilograms of carbon dioxide emitted during a manufacturing and use of the purchasable item;
displaying, on a computer system, the [[a]] purchasable item to a purchaser, the purchasable item having a monetary price and the [[a]] carbon price [[, the carbon price having a value corresponding to a number of kilograms of carbon dioxide emitted during a manufacturing and use of the purchasable item]];
receiving, at a second computer system connectable to the computer system that displays the purchasable item, a transaction in which the purchaser chooses to purchase the purchasable item;
debiting, by the second computer system in response to the received transaction, the monetary price of the purchasable item from an account of the purchaser; and
debiting, by the second computer system in response to the received transaction, the carbon price of the purchasable item from a carbon account of the purchaser linked to the account of the purchaser, wherein the carbon account receives a yearly allocation of carbon credits.
As per Claim 12. (Currently Amended) The method of claim 11 further comprising determining, by the second computer system in response to the received transaction, that the purchaser does not have a number of carbon credits in the carbon account of the purchaser to cover the carbon price of the purchasable item, purchasing, on a carbon exchange connected to the second computer system, the number of carbon credits to cover the carbon price of the purchasable item and debiting, for the purchased carbon credits, the account of the purchaser.
As per Claim 13. (Currently Amended) The method of claim 11, wherein the account of the purchaser is cash and further comprising presenting, on the computer system display, the monetary price and a cash monetary price of the carbon price carbons to the purchaser for the purchasable item and charging, in response to the received transaction by the second computer system, the monetary price of the purchasable item and the cash monetary price of the carbon price carbons to the purchaser.
As per Claim 14. (Original) The method of 11 further comprising determining a monetary surcharge for the purchasable item for the purchaser at a particular consumption level.
As per Claim 15. (Original) The method of claim 14, wherein determining the monetary surcharge further comprises adding an additional surcharge to the purchasable item for the purchaser when the purchaser is at a higher consumption level.
As per Claim 16. (Original) The method of claim 12 further comprising selling, on the carbon exchange, a number of unused carbons by an individual and receiving a monetary price for each unused carbon.
As per Claim 17. (Original) The method of claim 11, wherein the purchasable item is a product or a service.
As per Claim 18. Cancelled.
As per Claim 19. (Currently Amended) The method of claim 11 further comprising determining that the carbon account of the purchaser is not associated to the account of the purchaser and charging, in response to the received transaction, the monetary price of the purchasable item and a the monetary price of the carbon price carbons to the purchaser.
As per Claim 20. (Original) The method of claim 11, wherein the account of the user is linked to a card and further comprising receiving debit information for the card from a point of sale device.
As per Claim 21. Cancelled.
As per Claim 22. Cancelled.
As per Claim 23. (New) A system, comprising:
a carbon cost computer system separate from a computer system and connected to the
computer system that determines the carbon price of the purchasable item, the carbon price
having a value corresponding to a number of kilograms of carbon dioxide emitted during a
manufacturing and use of the purchasable item;
the computer system having a processor and a plurality of instructions executed by the
processor that is configured to:
send data to a purchaser about the purchasable item that has a monetary price and a
carbon price;
receive a transaction in which the purchaser chooses to purchase the purchasable item;
debit, in response to the received transaction, the monetary price of the purchasable item from an account of the purchaser; and
debit, in response to the received transaction, the carbon price of the purchasable item
from a carbon account of the purchaser linked to the account of the purchaser, wherein the carbon account receives a yearly allocation of carbon credits.
As per Claim 24. (New) The system of claim 23, wherein the processor is further configured to
determine, in response to the received transaction, that the purchaser does not have a number of carbon credits in the carbon account of the purchaser to cover the carbon price of the purchasable item, purchase, on a carbon exchange connected to the computer system, the number of carbon credits to cover the carbon price of the purchasable item and debit, for the purchased carbon credits, the account of the purchaser.
As per Claim 25. (New) The system of claim 23, wherein the account of the purchaser is cash and wherein the processor is further configured to present the monetary price and a monetary price of the carbons to the purchaser for the purchasable item and charge, in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser.
As per Claim 26. (New) The system of 23, wherein the processor is further configured to determine a monetary surcharge for the purchasable item for the purchaser at a particular consumption level and add an additional monetary surcharge to the carbon price of the purchasable item for the purchaser when the purchaser is at a higher consumption level.



Drawings
	Drawings filed December 2, 2020 are sufficient.
Reasons for Allowance
The most remarkable prior arts on record are to Hamilton, II et al. U.S. Patent Application Publication 2010/0145833 and Lane Australian Patent Publication AU 2007216768. 
Hamilton, II et al. is directed to methods, including service methods, articles of manufacture, systems, articles and programmable devices are provided for linking and utilizing monetary and carbon credit accounts through a programmable arbitrating device providing a transaction interface to the buyer. A composite price is set for an item having a monetary portion and a carbon credit portion, a buyer executing a purchase of the item through an input to the arbitrating device transaction interface, the arbitrating device automatically charging a monetary payments from the buyer's monetary account, carbon credit payments from the buyer's carbon credit account, a difference between the payments and the composite price debited to the buyer's carbon credit account balance for a monetary value of the difference as a function of a monetary-carbon exchange rate, or to the buyer's monetary account for a carbon credit value of the difference as a function of the monetary-carbon exchange rate. Hamilton II, et al., Abstract.
Lane is directed to a computer-based system is described for use in carbon offsetting conducted through Sa service provider in which an amount of money or other consideration is given to the service provider by or for a participant, carbon credits are purchased and surrendered by or for the service provider, each carbon credit purchased and surrendered, or to be purchased and surrendered, has or is assigned identification indicia verifiable by an authority, the participant receives a transaction record including reference indicia, whereby the participant can enter the reference indicia from the transaction record into the computer-based system and this causes the computer-based system to display identification indicia for carbon credits or parts thereof purchased and surrendered, or to be purchased and surrendered, on the participant's behalf, and the participant can then verify the status of those carbon credits or parts thereof with the authority. Lane, Abstract. 
Hamilton, II et al., nor Lane teach the limitations of the claimed invention, where the purchasable item having a monetary price and a carbon price, the carbon price having a value corresponding to a number of kilograms of carbon dioxide emitted during a manufacturing and use of the purchasable item. 
Moreover, none of the prior art of record remedies the deficiencies found in Hamilton II, et al. and Lane or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687